        Case 2:19-cv-05471-JDW Document 40 Filed 03/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ST. PAUL FIRE AND MARINE
                                           Case No. 2:19-cv-05471-JDW
INSURANCE COMPANY,

             Plaintiff
       v.

PENNSYLVANIA NATIONAL
MUTUAL CASUALTY INSURANCE
COMPANY,

             Defendant.


                                     ORDER
      AND NOW, this 8th day of March, 2021, upon consideration of the Motion For

Summary Judgment Of Defendant Pennsylvania National Mutual Casualty Insurance

Company (ECF No. 32) and Plaintiff St. Paul Fire And Marine Insurance Company’s

Motion For Summary Judgment (ECF No. 33), for the reasons set forth in the

accompanying Memorandum, it is ORDERED as follows:

      1.    Plaintiff St. Paul Fire and Marine Insurance Company’s Motion for

Summary Judgment (ECF No. 33) is GRANTED;

      2.    Defendant Pennsylvania National Mutual Casualty Insurance Company’s

Motion for Summary Judgment (ECF No. 32) is DENIED;

      3.    JUDGMENT is ENTERED in favor of Plaintiff and against Defendant in

the amount of $2,500,000; and

      4.    The Clerk of Court shall mark this case CLOSED for statistical purposes.

                                            BY THE COURT:

                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
